Affirmed and Opinion Filed December 2, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01324-CR

                       RICHARD DICK JOLES, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 2-18-0208

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Evans
                        Opinion by Justice Partida-Kipness
      Appellant Richard Dick Joles appeals his conviction for exploitation of an

elderly individual under section 32.53 of the penal code. In a single issue, Joles

contends he is entitled to a new trial because the trial court admitted into evidence a

void prior conviction during the punishment phase of trial. Because we conclude

Joles waived error, we affirm the judgment of conviction.

                                  BACKGROUND

      Joles does not challenge the sufficiency of the evidence to sustain his

conviction. We nonetheless provide the following brief recitation of the facts in the
light most favorable to the verdict to provide context to the Court’s determination of

the issue presented on appeal. See Banda v. State, 768 S.W.2d 294 (Tex. Crim. App.

1989) (“a brief recitation of the facts in the light most favorable to the verdict is

useful” even where the appellant does not bring a sufficiency challenge); see also

Woodberry v. State, No. 05-00-01823-CR, 2001 WL 1525906, at *1 (Tex. App.—

Dallas Dec. 3, 2001, no pet.) (not designated for publication) (a lengthy recitation of

the facts related to the offenses is unnecessary where appellant does not challenge

sufficiency of the evidence).

      The record reflects that, on November 20, 2017, Joles walked into the home

of 82-year-old Edith Granberry and told her that he would repair her roof. Granberry

did not know Joles, did not ask Joles to come to her home, and did not want anyone

to repair her roof that day. Granberry told Joles that she did not want him to do any

repairs and told him to leave, but he refused to leave. Within the hour, Joles had

convinced Granberry to pay him $2,900 via personal check for repairs purportedly

made to her roof.

      Granberry called the police about a week later. During the investigation,

Rockwall Police Detective Jalena Page contacted a local roofing company to inspect

the roof. John White of Griffith Roofing inspected the roof of Granberry’s house on

December 1, 2017. White estimated the value of the work performed on Granberry’s

home to be $250 to $275 or, for a company that charges really high prices, $400 or



                                         –2–
$500, which would be “extreme.” In White’s opinion, it would not be appropriate in

his business to charge $2,900 for the amount of work that was done.

      A grand jury in Rockwall County returned an indictment that charged Joles

with the third-degree felony offense of exploitation of a child, elderly individual, or

disabled individual. See TEX. PENAL CODE § 32.53(b),(c). The case proceeded to trial

before a jury. At the conclusion of the guilt-innocence phase of trial, the jury found

Joles guilty of the third-degree felony offense of exploitation of an elderly individual

as charged in the indictment. See id.

      During the punishment phase, the State offered State’s Exhibit 15, which

consisted of court records showing Joles’s 1977 conviction for deceptive trade

practice in Jefferson County, Texas. The trial court admitted State’s Exhibit 15

without objection from Joles. The jury assessed punishment at seven years’

confinement. The trial court signed a final judgment of conviction, and this appeal

followed. In a single issue, Joles contends he is entitled to a new trial because the

1977 judgment is void, was used to enhance punishment, and should not have been

admitted into evidence.

                            STANDARD OF REVIEW

      The standard of review for a trial court’s ruling under the rules of evidence is

abuse of discretion. Sauceda v. State, 129 S.W.3d 116, 120 (Tex. Crim. App. 2004);

Under this standard, an appellate court should not disturb the trial court’s decision if

the ruling was within the “zone of reasonable disagreement.” Page v. State, 213

                                          –3–
S.W.3d 332, 337 (Tex. Crim. App. 2006). In other words, we must uphold the trial

court’s ruling if it “was correct on any theory of law applicable to the case, in light

of what was before the trial court at the time the ruling was made.” Id. (quoting

Sauceda, 129 S.W.3d at 120).

                                       ANALYSIS

         The Texas Code of Criminal Procedure provides that, during the punishment

phase:

         [E]vidence may be offered by the state and the defendant as to any
         matter the court deems relevant to sentencing, including but not limited
         to the prior criminal record of the defendant, and . . . any other evidence
         of an extraneous crime or bad act that is shown beyond a reasonable
         doubt by evidence to have been committed by the defendant or for
         which he could be held criminally responsible, regardless of whether
         he has previously been charged with or finally convicted of the crime
         or act.

TEX. CODE CRIM. PROC. art. 37.07, § 3(a)(1). “If a defendant wishes to complain on

appeal about prior convictions admitted as evidence during the punishment phase,

he must make a timely objection to the evidence or waive it.” Ex parte Russell, 738

S.W.2d 644, 647 (Tex. Crim. App. 1986) (op. on reh’g). The State may not, however,

use a void prior criminal conviction to enhance punishment under section 12.42 of

the penal code. Id. As such, when a prior conviction is alleged in the indictment

pursuant to section 12.42 “and used to statutorily raise the range of punishment and

that conviction is based on a fundamentally defective indictment, no objection is

required to preserve error on appeal.” Id.


                                            –4–
      In his sole issue on appeal, Joles argues that he is entitled to a new trial because

his 1977 conviction for deceptive trade practice was void and, therefore, State’s

Exhibit 15 should not have been admitted into evidence. We overrule this issue

because the State did not use the 1977 conviction as an enhancement, and Joles

waived error by making no objection to admission of the conviction.

      The 1977 conviction was not used to raise the range of punishment under

Texas Penal Code § 12.42. The State offered the prior conviction during punishment

only for the jury’s consideration as evidence when assessing punishment. The State’s

indictment included no enhancement paragraph, and the jury did not increase the

range of punishment through its verdict. Rather, the jury assessed punishment at

seven years; within the statutory two- to ten-year range of punishment for the

offense. Further, Joles was convicted of a third-degree felony as charged in the

indictment; he was not punished for a second-degree felony by enhancement under

section 12.42(a) of the penal code. See TEX. PENAL CODE § 12.42(a). The conviction

was, therefore, admissible under TEX. CODE CRIM. PROC. art. 37.07, § 3(a)(1), and

Joles was required to object to the admission of the prior conviction at the time it

was offered by the State. See Ramirez v. State, 89 S.W.3d 222, 231 (Tex. App.—

Corpus Christi–Edinburg 2002, no pet.) (“Texas law long has required a

contemporaneous objection to the admission of a prior conviction during sentencing,

even when the prior conviction was obtained without the defendant having the

benefit of counsel.”) (citing Ex parte Russell, 738 S.W.2d at 647). He did not object

                                          –5–
and, therefore, waived this issue on appeal. See Russell, 738 S.W.2d at 647; see also

Ramirez, 89 S.W.3d at 231; McKinney v. State, No. 11-15-00228-CR, 2017 WL

5906887, at *2 (Tex. App.—Eastland Nov. 30, 2017, no pet.) (mem. op., not

designated for publication).

      Further, a timely and specific objection is required to preserve an issue for

appellate review. TEX. R. APP. P. 33.1(a); Layton v. State, 280 S.W.3d 235, 238–39

(Tex. Crim. App. 2009). Here, Joles did not assert in the trial court that he contended

the 1977 conviction was void, nor did he object to the State’s proof of the prior

conviction. Joles waived these issues and may not assert them as a basis for

overturning his conviction on appeal. See Russell, 738 S.W.2d at 647; see also

McKinney, 2017 WL 5906887, at *2; TEX. R. APP. P. 33.1(a).

                                  CONCLUSION

      When appellant failed to object to admission of the 1977 conviction at trial,

he waived any error as to its admission. We, therefore, overrule his sole issue on

appeal and affirm the judgment of conviction.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
191324F.U05
                                         –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RICHARD DICK JOLES, Appellant                 On Appeal from the 382nd Judicial
                                              District Court, Rockwall County,
No. 05-19-01324-CR          V.                Texas
                                              Trial Court Cause No. 2-18-0208.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice Partida-
                                              Kipness. Justices Pedersen, III and
                                              Evans participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 2nd day of December, 2020.




                                        –7–